Title: From Thomas Jefferson to James Madison, 7 January 1824
From: Jefferson, Thomas
To: Madison, James


Dear Sir
Monticello
Jan. 7. 24
I send you two letters of Dr Cooper for perusal. altho’ the trustees of that College and the Legislature have supported him most triumphantly against his clerical persecutors, yet it is evident he does not feel himself secure. I think you will see from these letters that he keeps us in his eye. and altho’ I doubt, were he now offered a place here, whether he would think he could accept it with honor, when so much has been done for him there, yet I suspect he wishes it. something from him, in a former letter, gave me a favorable opening for hazarding an intimation from which he might infer that his engagements there would in honor preclude all views of ours on him, as well on principle, as that we should be open, beyond all others, to loss, by an example of pyrating on a sister institution. but these letters are written since that intimation. knowing you concur with me in friendship for him, as well as in high opinion of his qualifications, I wished you to know exactly the state of his mind, and the ground on which we may be placed. I have no hesitation in saying I should be willing myself to accept him, but not to seduce him from that college, nor to force him on our own colleagues by a bare majority. probably however there might not be more than one dissentient among us: but the former objection would be a sufficient bar. ever & affectionately yours.Th: Jefferson